TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00045-CR



                                 David Leray Ellis, Appellant

                                                v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 58591, HONORABLE JACK HAMPTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               David Leray Ellis seeks to appeal from a judgment of conviction for possession of

cocaine. The trial court has certified that Ellis waived the right of appeal. See Tex. R. App. P.

25.2(a)(2); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State,

18 S.W.3d 218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: February 2, 2006

Do Not Publish